F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 21 2000
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    GENARO GARAY; EVA GARAY,
    parents and heirs of Nicolas Garay,
    deceased; ANN CASE, personal
    representative and administrator of
    the estate of Nicolas Garay, deceased,

                Plaintiffs-Appellants,

    v.                                                 No. 99-3364
                                                  (D.C. No. 96-CV-1127)
    MISSOURI PACIFIC RAILROAD                            (D. Kan.)
    COMPANY, a corporation; UNION
    PACIFIC RAILROAD COMPANY,
    a corporation; TRINITY
    INDUSTRIES, INC., individually
    and as successor to Pullman-Standard,
    Inc.; JOHN DOE CORPORATION,
    INC., unknown manufacturers,

                Defendants-Appellees,

          and

    FMC CORPORATION,

                Defendant.


                             ORDER AND JUDGMENT         *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRORBY , KELLY , and LUCERO , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiffs appeal from two rulings of the      district court following a jury’s

award of damages to plaintiffs on their products liability claim: the       grant of

judgment as a matter of law to defendants and the denial of plaintiffs’ subsequent

motion for new trial. Our jurisdiction over this appeal arises from

28 U.S.C. § 1291. Our review of the        district court ’s order granting judgment as

a matter of law is de novo.     Cadena v. Pacesetter Corp. , 224 F.3d 1203, 1208

(10th Cir. 2000). We review the denial of plaintiffs’ motion for new trial under

a more deferential standard, abuse of discretion.       Webb v. ABF Freight Sys., Inc.    ,

155 F.3d 1230, 1246 (10th Cir. 1998).

       The underlying facts and procedural history are familiar to the parties and

we need not repeat them here. After careful review of the record on appeal in

light of the parties’ arguments, the applicable law, and the standards of review,

we conclude that the    district court properly granted judgment as a matter of law

to defendants and that its denial of plaintiffs’ motion for new trial     was not an

                                             -2-
abuse of its discretion. Plaintiffs’ arguments to the contrary lack merit. We

decline to review those arguments not presented to the      district court . See Smith v.

Rogers Galvanizing Co. , 128 F.3d 1380, 1386 (10th Cir. 1997).       1



      Therefore, for substantially the same reasons as contained in the       district

court ’s orders dated August 26, 1999, and October 29, 1999, the judgment of the

United States District Court for the District of Kansas is AFFIRMED.



                                                         Entered for the Court



                                                         Wade Brorby
                                                         Circuit Judge




1
       These arguments include: 1) invocation of a rebuttable presumption under
Kansas law that warnings will be read and heeded; 2) an assertion that plaintiffs
had no obligation to come forward with certain factual evidence until defendants
presented their case including alternative defenses; and 3) plaintiffs’ contention
that the jury was properly instructed not to speculate in reaching its verdict.

                                           -3-